Citation Nr: 1632457	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial evaluation in excess of 10 percent for ischemic heart disease status post percutaneous transluminal coronary angioplasty (PTCA) with 3 stents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from September 1969 to March 1972. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana, that granted service connection for ischemic heart disease with an initial evaluation of 100 percent effective January 25, 2011 and an evaluation of 10 percent thereafter effective May 1, 2011.  The Veteran filed a notice of disagreement (NOD) on March 2012.  A statement of the case (SOC) was provided on November 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on November 2013.

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge on March 2016.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the Veteran was last provided with a VA examination in February 2013.  At the examination, the examiner found, upon review of the claims file, subjective interview, and objective testing, that the Veteran was diagnosed with ischemic heart disease and had been since January 2011.  It was noted that the Veteran received 3 stents in May 2011.  The examiner did not conduct a stress test or imaging to evaluate the Veteran's current severity for his ischemic heart disease, but rather relied on a November 2010 stress test which showed a metabolic equivalent (METS) of 12 and an October 2010 imaging report which showed an ejection fraction between 59 and 60.  The examiner commented that these tests, conducted two months before the initial diagnosis, over six months before the Veteran's stent procedure, and over two years before the current examination, were still reflective of the Veteran's current severity.  The examiner further commented that there was no reason to believe that the Veteran's condition would have worsened, and that it may have actually improved.  No further rationale was given by the examiner as to why such old results were sufficient to reveal the Veteran's current severity for his disability, or why the Veteran's condition would have improved since the 2010 results.  As a result, the Board is of the opinion that the 2013 VA examiner's findings are incomplete and require further clarification.

Furthermore, the Veteran claims that his condition has worsened since his initial evaluation both at the time of the February 2013 VA examination and currently.  As the foregoing evidence suggests that the Veteran's ischemic heart disease may have undergone a material change since his most recent 2013 VA examination, the appropriate remedy is to remand for another examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.327 (2015).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination by a qualified physician to provide a current assessment of the severity of the Veteran's ischemic heart disease. 

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All required testing must be performed, to include a current stress test and imaging. A complete rationale for all opinions must be provided.

3. Review the examination report to ensure that it is in complete and substantially complies with the directives of this Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, re-adjudicate the issue of entitlement to an increased rating in excess of 10 percent for the service-connected ischemic heart disease.  If the determination remains adverse to the Veteran, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




